In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00234-CV


            IN THE INTEREST OF L.C.R., L.R.R., AND L.M.R., CHILDREN

                           On Appeal from the 72nd District Court
                                  Lubbock County, Texas
               Trial Court No. 2017-525,016, Honorable Meg Jordan, Presiding

                                      July 27, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Michael Aaron Reyna filed a notice of appeal from a child support

review order, but did not pay the filing fee or file a statement of inability to afford

payment of court costs. See TEX. R. APP. P. 5, 20.1(c). By letter of July 6, 2017, we

notified Mr. Reyna that the filing fee had not been paid, and further notified him that the

appeal would be subject to dismissal if he failed to pay the fee, or comply with Appellate

Rule 20.1, by July 17. See TEX. R. APP. P. 20.1, 42.3(c).


      Mr. Reyna has not paid the filing fee or filed any response to our July 6 letter.

The rules that govern this Court’s handling of appeals in civil cases require that a party

who is not excused by law from paying costs must pay the required fees. See TEX. R.
APP. P. 5. Accordingly, the appeal is dismissed because of Mr. Reyna’s failure to

comply with a requirement of the Rules of Appellate Procedure. See TEX. R. APP. P.

42.3(c).


                                                  Per Curiam




                                        2